 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   ANDREW W. DUNCAN
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Andrew.Duncan@usdoj.gov

 7 Attorneys for the United States

 8                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 9
10 ALEXANDRA CAMILLE LOPEZ,                         Case No. 2:19-cv-00911-JAD-VCF
   Individually and on behalf of minor child,
11 D.L.
                  Plaintiff,
12        v.                                        STIPULATION FOR EXTENSION OF
                                                         TIME TO FILE ANSWER
13 United States of America,                                 (First Request)
                  Defendant.
14

15

16          Pursuant to Local Rule 6-1, the parties hereby stipulate to and request a 30-day
17 extension of time for Defendant Untied States of America to file an answer or otherwise

18 respond to Plaintiff’s Amended Complaint. (ECF No. 10). Based on the date of service of

19 the Summons and Amended Complaint on the United States, the answer or other response

20 is due by August 26, 2019. With the extension, the deadline to answer or otherwise respond

21 would be September 25, 2019. The attorney assigned to this case on behalf of the United

22 States has been seconded to Department of Justice in Washington, D.C., and the case will

23 be reassigned to another attorney in the office. Additionally, Plaintiff’s treatment has been

24 ongoing, and additional information relating to her claims, which may bear on early

25 resolution, is forthcoming. The parties do not anticipate that more than the 30 days requested

26 will be necessary to reassign the case, while collecting and potentially evaluating updated

27 records in the interim to determine whether early resolution is possible.

28 ///
 1          WHEREFORE, the parties respectfully request that this stipulation be granted and

 2   that the answer or other response be made due by September 25, 2019.

 3   Respectfully submitted this 19th day of August 2019.

 4
     NICHOLAS A. TRUTANICH
 5   United States Attorney                    BENSON, BERTOLDO, BAKER & CARTER
 6   /s/ Andrew W. Duncan                      /s/ Brett A. Carter
     ANDREW W. DUNCAN, ESQ.                    BRETT A. CARTER, ESQ.
 7   Assistant United States Attorney          Attorneys for Plaintiff
     Attorneys for the United States
 8

 9

10

11                                                 IT IS SO ORDERED:
12

13                                                    UNITED STATES MAGISTRATE JUDGE
14
                                                   DATED:     9-4-2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
